Response to After Final
Applicant's arguments filed 10/25/2021 have been fully considered but they are not persuasive. 
On page 6, Applicant asserts US 2014/0347056 (Hayman) does not teach, "using a relaxation constant of the impedance measurements" pointing out Equation 11 found on page 17 of the Specification, 
    PNG
    media_image1.png
    63
    353
    media_image1.png
    Greyscale
which denotes 
    PNG
    media_image2.png
    24
    60
    media_image2.png
    Greyscale
as the relaxation constant.  However, Equation 11 of the Specification is essentially the equation of Claim 2, of a corrected impedance, and Hayman teaches 
    PNG
    media_image2.png
    24
    60
    media_image2.png
    Greyscale
 in paragraph [0043] on mud impedance phase angle.  While Equation 29 uses the sine trigonometric function, the tan trigonometric function can be easily derived using the same trigonometric concepts.   Thus, because the Specification indicates 
    PNG
    media_image2.png
    24
    60
    media_image2.png
    Greyscale
 is the relaxation constant, and Hayman teaches this feature, Hayman teaches the relaxation constant.
Applicant further argues, “One of ordinary skill in the art appreciates the distinction between "dielectric effect" and "mud effect."” but mud effects include dielectric effects. For example, Hayman paragraph [0074] reads “some cases the mud angle may be known, or measured with another tool, such as a dielectric scanner or other downhole tool.”  The instant specification reads “mud dielectric constant is 6 and formation dielectric constant is 15” [0056].
	Applicant argues Bespalov is concerned with "mud effect" and teaches away from "applying a dielectric effect correction” saying Bespalov teaches “neglecting dielectric effect” (Bespalov, para. [0039]). However, Besplaov teaches “a correction factor calculated from a plurality of measurement values related to a conductivity of a fluid in a borehole and a dielectric constant of the fluid in the borehole” at multiple passages such as [0005] [0006], [0034], [0040]. 
Applicant argues Bespalov is not concerned with effects from the formation, but rather "a conductivity of a fluid in the borehole... mud... and a dielectric constant of the fluid in the borehole 12" (Bespalov, para. [00341). However, although the claim recites, “maps formation impedance,” the tool is disposed “into a borehole” to take the measurements, as Bespalov does.  The claimed method takes and manipulates measurements, and it is not restricted to a particular feature or formation being measured.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y LIAO whose telephone number is (303)297-4241. The examiner can normally be reached Monday - Friday 10AM ET - 7PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 




/C.Y.L/Examiner, Art Unit 2864      

/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857